Title: From James Madison to Judges of the Ciruit Court of New York, 8 July 1806
From: Madison, James
To: Judges of the Ciruit Court of New York



To the Honorable Judges of the Circuit Court of the district of New York.
City of Washington, 8th July, 1806

City of Washington 8th of July, 1806.
We have been summoned to appear on the 14th day of this month, before a special Circuit court of the U.S. for the district of New-York, to testify on the part of William S. Smith, and Samuel G. Ogden, severally, in certain issues of traverse between the United States and the said William S. Smith, and Samuel G. Ogden.  Sensible of all the attention due to the writs of subpoena issued in these cases, it is with regret we have to state to the Court, that the president of the U.S., taking into view the state of our public affairs, has specially signified to us that our official duties cannot, consistently therewith, be at this juncture dispensed with.  The court, we trust, will be pleased to accept this as a satisfactory explanation of our failure to give the personal attendance required.  And as it must be uncertain whether, at any subsequent period, the absence of heads of departments, at such a distance from the scene of their official duties, may not equally happen to interfere with them, we respectfully submit, whether the object of the parties in this case may not be reconciled with public considerations by a commissions issued, with the consent of their counsel and that of the district attorney of the U.S., for the purpose of taking, in that mode, our respective testimonies.  We have the honor to be With the greatest respect, Your obedient servants.

James Madison,
H. Dearborn,
R. Smith.

